      Case 2:15-cv-00555-RCL-WC Document 169 Filed 10/08/18 Page 1 of 3



                    IN THE UNITED STATED DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION


ALDARESS CARTER,                           )
          Plaintiff,                       )
                                           )       CASE NO. 2:15-cv-00555-RCL
      v.                                   )
                                           )
THE CITY OF MONTGOMERY, et al.,            )
           Defendants.                     )


                     CHC COMPANIES, LLC’S SUPPLEMENTAL
                      CORPORATE DISCLOSURE STATEMENT

      In compliance with Fed. R. Civ. P. 7.1, the undersigned counsel for the Defendant

improperly named as “CHC Companies, Inc.”, the correct legal name of which is CHC

Companies, LLC, certifies that CHC Companies, LLC serves as the common paymaster for the

employees of its subsidiaries. Counsel also certifies that CHC Companies, LLC is a wholly-

owned subsidiary of Correctional Healthcare Holding Company, LLC. CHC Companies, LLC

wholly owns: Health Professionals, LLC; Physicians Network Association, Inc.; CHC Pharmacy

Services, LLC; and Correctional Healthcare Companies, LLC. No publicly held corporation

owns 10% or more of CHC Companies, LLC.

                                         RESPECTFULLY SUBMITTED,


DATED: October 8, 2018                          /s/Brian C. Richardson
                                         F. Lane Finch, Jr. (ASB-0027-I58F)
                                         Brian C. Richardson (ASB-5241-H14U)
                                         Attorneys for CHC Companies, LLC
    Case 2:15-cv-00555-RCL-WC Document 169 Filed 10/08/18 Page 2 of 3



OF COUNSEL:
SWIFT, CURRIE, MCGHEE & HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, AL 35203
T: (205) 314-2404
F: (205) 244-1373
lane.finch@swiftcurrie.com
brian.richardson@swiftcurrie.com




                                    2
       Case 2:15-cv-00555-RCL-WC Document 169 Filed 10/08/18 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I hereby certify that on October 8, 2018, the foregoing was served on the following
attorneys of record by one or more of the following means in accordance with the Federal Rules
of Civil Procedure:

[]     CM/ECF Electronic Filing
[]      Email
[]      U.S. Mail
[]      Facsimile
[]      Hand Delivery

G. Daniel Evans, Esquire                          Michael S. Jackson, Esquire
gdevans@evanslawpc.com                            mjackson@websterhenry.com
Alexandria Parrish, Esquire                       Attorney for Branch D. Kloess
ap@evanslawpc.com
Maurine C. Evans, Esquire                         Robert D. Segall, Esquire
mevans@evanslawpc.com                             segall@copelandfranco.com
William M. Dawson, Jr., Esquire                   Shannon L. Holliday, Esquire
bill@billdawsonlaw.com                            holliday@copelandfranco.com
Attorneys for Plaintiff                           Kimberly O. Fehl, Esquire
                                                  kfehl@montgomeryal.gov
Michael L. Jackson, Esquire                       Michael D. Brymer, Esquire
mjackson@wallacejordan.com                        mbrymer@montgomeryal.gov
Larry S. Logsdon, Esquire                         Robert H. Gill, Esquire
llogsdon@wallacejordan.com                        gill@copelandfranco.com
Wesley Kyle Winborn, Esquire                      Attorneys for City of Montgomery
wwinborn@wallacejordan.com
Wilson F. Green, Esquire
wgreen@fleenorgreen.com
Attorneys for Judicial Correction Services


                                                           /s/Brian C. Richardson
                                                    Of Counsel




                                              3

 3828094v.1
